Robinson, J.,
delivered the opinion of the Court.
When the appeal was taken in this case, a party was allowed six months from the time the appeal was prayed within which to transmit the record to this Court.
In this case the appeal was taken on the 5th of December, 1882, and the record was not transmitted until the 10th of August, 1883, more than eight months from the time the appeal was prayed.
It does not appear that this delay was owing to the omission or inability of the clerk of the Court below, and we must presume that it was the fault of the appellant. The appeal must therefore be dismissed.

Appeal dismissed.